NUMBER 13-10-00660-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

LYDIA R. JEFFREY,                                                             Appellant,

                                            v.

CITY OF MISSION, TEXAS AND UNITED
STATES DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT,                             Appellees.
____________________________________________________________

 On “Order Granting United States Department of Housing and Urban
                 Development’s Motion to Dismiss”
____________________________________________________________

                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Benavides
                      Memorandum Opinion Per Curiam

       Appellant, Lydia R. Jeffery, attempts to appeal an “Order Granting United States

Department of Housing and Urban Development’s Motion to Dismiss” entered by the

United States District Court Southern District of Texas McAllen Division on March 29,

2005. Upon receipt of the notice of appeal, the Clerk of this Court notified Jeffery that it
did not appear that this Court has jurisdiction, so that steps could be taken to correct the

defect, if it could be done. See TEX. R. APP. P. 37.1, 42.3. The Clerk further notified

Jeffery that the appeal would be dismissed if the defect was not corrected after the

expiration of ten days from receipt of the Court’s notice. Appellant failed to respond to

the Court’s notice.

       The Court, having fully reviewed and considered the documents herein, concludes

that the order appealed from fails to invoke our appellate jurisdiction and is of the opinion

that the cause should be dismissed. In terms of appellate jurisdiction, each court of

appeals has appellate jurisdiction of all civil cases within its district of which the district

courts or county courts have jurisdiction when the amount in controversy or the judgment

rendered exceeds $250, exclusive of interest and costs. See TEX. GOV’T CODE ANN.

§22.220 (Vernon 2004). In this case, the order appealed from was not from a district or

county court, rather it was an order issued by the United States Southern District Court.

       The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a),(c).

                                                                 PER CURIAM

Delivered and filed the
31st day of March, 2011.




                                              2